DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1-4, 6-9, 13, 17-19, 21-23, 28- 31 are rejected under 35 U.S.C. 103 as being unpatentable over Backholm et al. (US 9,351,254, hereinafter “Backholm”) in view of Gandhi et al. (US 2018/0132177 A1, hereinafter “Gandhi”) and Harsch (US 7,715,334 B2).
Regarding claims 1, 13 and 31, Backholm discloses a device comprising: a controller for controlling a battery powered device comprising a communication module configured for communicating with a server (see column 12 lines 48-57); a battery arranged to power the device (see column 2 lines 54-60): a communication module configured to communicate with a server (see column 12 lines 48-57)  and a controller to control a battery-powered device comprising a communication module configured to communicating with a server (see column 12 lines 48-57). Backholm discloses all the subject matter but fails to mention the controller being configured to: for receiving from the server a request indicating at least one time condition; obtaining obtain at least one time condition indicated by a request received by the communication module from the server; determining determine a time schedule based on the obtained at least one time condition and opening open at least one reception window of the communication module according to the determined time schedule. However, Gandhi from a similar field of endeavor discloses the controller being configured to: for receiving from the server a request indicating at least one time condition (see para. 0064-0067 and 0077);obtaining obtain at least one time condition indicated by a request received by the 
Regarding claims 2, and 17, Backholm and Harsch disclose all the subject matter but fails to mention configured to control at least part of the device to sleep during at least one period separate from the opened at least one reception window, based on the determined time schedule. However, Gandhi from a similar field of 
Regarding claims 3, and 18, Backholm and Harsch disclose all the subject matter but fails to mention configured to: control the communication module for transmitting to the server a response to the received request, the response indicating confirmation or rejection of the received request; and determine the time schedule and opening the at least one reception window if the response indicates confirmation of the received request. However, Gandhi from a similar field of endeavor discloses configured to: control the communication module for transmitting to the server a response to the received request, the response indicating confirmation or rejection of the received request (see para. 0088-0090); and determine the time schedule and opening the at least one reception window if the response indicates confirmation of the received request (see para. 0101). Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to include Gandhi reception window scheme into Backholm and Harsch UE data reception scheme. The method can be implemented in a communication device. The motivation of doing this is to reduce power consumption.
Regarding claims 4, and 19, Backholm and Gandhi disclose all the subject matter but fails to mention configured to open each reception window of the at least one reception window as a direct consequence of transmitting each alive message of the at least one alive message. However, Harsch from a similar field of endeavor discloses configured to open each reception window of the at least one reception window as a direct consequence of transmitting each alive message of the at least one alive message (see column 4 lines 6-29, lines 61-67, column 5 lines 1-12, column 6 lines 8-33).Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to include Harsch keep alive scheme into Backholm and Gandhi power saving scheme. The method can be implemented in a mobile device. The motivation of doing this is to keep the connection with the server.
Regarding claims 6, and 21, Backholm and Harsch disclose all the subject matter but fails to mention wherein the at least one time condition comprises at least one of the following: a number of times to open a reception window; and a time interval to wait to open each reception window. However, Gandhi from a similar field of endeavor discloses wherein the at least one time condition comprises at least one of the following: a number of times to open a reception window (see para. 0072 and 0114); and a time interval to wait to open each reception window (see para. 0072 and 0114). Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to include Gandhi reception window scheme into Backholm and Harsch UE data reception scheme. The method can be implemented in a communication device. The motivation of doing this is to reduce power consumption.
Regarding claims 7, and 22, Backholm and Harsch disclose all the subject matter but fails to mention wherein the at least one time condition comprises both the number of times and the time interval; and wherein the controller is configured to determine the time schedule as a linear repetition of the time interval for the number of times. However, Gandhi from a similar field of endeavor discloses wherein the at least one time condition comprises both the number of times and the time interval; and wherein the controller is configured to determine the time schedule as a linear repetition of the time interval for the number of times (see para. 0070). Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to include Gandhi reception window scheme into Backholm and Harsch UE data reception scheme. The method can be implemented in a communication device. The motivation of doing this is to reduce power consumption.
Regarding claims 8, and 23, Backholm and Harsch discloses all the subject matter but fails to mention when the at least one time condition comprises the number of times, the controller configured to control the device to, if the number of times is zero, halt further opening of reception windows of the at least one reception window (see para. 0070, reception windows are determined based on PSM parameters). Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to include Gandhi reception window scheme into Backholm and Harsch UE data reception scheme. The method can be implemented in a communication device. The motivation of doing this is to reduce power consumption.
Regarding claim 9, Backholm and Harsch discloses all the subject matter but fails to mention configured to obtain a time delay to delay opening the at least one 
Regarding claim 28, Backholm discloses configured to operate as a sensor (see column 11 lines 25-35).
Regarding claim 29, Backholm discloses configured to operate as a wireless sensor node (see column 11 lines 25-35).
Regarding claim 30, Backholm and Harsch disclose all the subject matter but fails to mention wherein the communication module comprises at least one of a radio-frequency antenna and means for optical communication. However, Gandhi from a similar field of endeavor discloses wherein the communication module comprises at least one of a radio-frequency antenna and means for optical communication (see Figure 7A, 728). Thus, it would have been obvious to one ordinary skill in the art before .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Backholm in view of Gandhi and Harsch as applied to claim 1 above, and further in view of Tomita et al. (US 2013/0258945 A1, hereinafter “Tomita”).
Regarding claim 5, Backholm, Gandhi and Hirsch disclose all the subject matter but fails to mention wherein the at least one alive message comprises an empty packet, preferably an empty packet of type Unconfirmed Data. However, Tomita from a similar field of endeavor discloses wherein the at least one alive message comprises an empty packet, preferably an empty packet of type Unconfirmed Data (see para. 00121-0123). Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to include Tomita keep alive packet into Backholm, Gandhi and Hirsch keep alive packet scheme. The method can be implemented in a packet or message. The motivation of doing this is to keep the session active between the user and server.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S ANWAR whose telephone number is (571)270-5641.  The examiner can normally be reached on M-F 8-8 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on 571-272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MOHAMMAD S. ANWAR
Primary Examiner
Art Unit 2463



/MOHAMMAD S ANWAR/Primary Examiner, Art Unit 2463